DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non- Final Office action dated 01-06-2021, and amendment to the claims, filed on 03/30/2021 have been entered and made of record.


In light of the applicant’s amendment, the examiner agrees that claim 20 no longer directed to nonstatutory subject matter. Therefore the 35 U.S.C 101 rejection has been withdrawn. 

Status of Claims 
Claims 1-20 are pending. 

Response to Arguments 
Examiner has reviewed Applicant’s arguments filed with the office on 03/30/2021. Applicant’s arguments presented in pages 6-8 of the reply with respect to the rejection of claims under 35 U.S.C 102(a)(1) and 103 have been carefully considered; but they are not found to be persuasive. Due to the amendments made to the claims in order to specify that the object in which pose estimation is to occur was a vehicle, an additional search was conducted. Barnes (US 20080101656) in view of Vallepsi-Gonzalez (US 20180349746) have been combined in the manner further discussed below in order to teach the limitation of the independent claims within THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 10-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20080101656) in view of Vallepsi-Gonzalez (US 20180349746).

 Regarding claim 1 Barnes discloses:  A method comprising: identifying via a processor a plurality of fiducial points in a visual representation of an object a vehicle,  (Paragraph 0094, and fig 8 element 800; discloses the identification of a plurality of points within the visual representation of a vehicle) the visual representation including one or more two-dimensional (2D) images of the object vehicle captured by a visible light camera, each of the one or more 2D images being captured from a respective camera viewpoint, (Figure 16, elements 1602-1604 and paragraph 0146; discloses the acquisition of a set of images of the vehicle within a predetermined viewpoint within a parking facility) each fiducial point having a respective first location in one or more of the images, each fiducial point corresponding with a respective component of the object vehicle; (Paragraph 0094, and fig 8 element 800; discloses the points of interest gathered being given a respective location surrounding the edge of the vehicle) for each fiducial point, determining via a processor a respective second location in a three-dimensional (3D) space based on the respective location associated with the respective fiducial point; (Paragraph 0089; discloses the generation of a 3d model based on the location of the points of interest gathered ) determining a 3D skeleton of the object vehicle by connecting the respective second locations in the 3D space via a processor; (Fig 8 and paragraph 0089; discloses the determination of a 3 dimensional model based on the location of various point of interest gathered, comprising an outer edge frame outlining the captured vehicles of interest) determining via the processor a pose of the object vehicle based on the 3D skeleton (Paragraph 0089; discloses the determination of the orientation of a vehicle through the use of 3d edge detection software)
	However, Barnes does not explicitly disclose determining via the processor a pose of the object vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint and storing the pose on a storage device.
	In an analogous field of endeavor, Vallepsi-Gonzalez discloses determining via the processor a pose of the object vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint (para 69: “As yet another example, for one or more cameras 226, various processing techniques (e.g., range imaging techniques such as, for example, structure from motion, structured light, stereo triangulation, and/or other techniques) can be performed to identify the location (e.g., in three-dimensional space relative to the one or more cameras 226) of a number of points that correspond to objects that are depicted in imagery captured by the one or more cameras 226. Other sensor systems 228 can identify the location of points that correspond to objects as well”: With respect to the camera viewpoint because orientation/yaw rate are determined using camera data; para 31: “each cell in the grid of multiple cells can be generally rectangular… corresponding to a grid of generally square-shaped cells”: Fig. 5: 442; paras 41, 72: orientation and/or yaw rate) and storing the pose on a storage device. (Paragraph 0052 and 0063; discloses the storage of data and instructions conducted within the applications of the object detection device to be done within a multitude of potential storage devices) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barnes in order to include: determining via the processor a pose of the object vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint; and storing the pose on a storage device, as taught by Vallepsi-Gonzalez. The teachings of Barnes discloses the determination of a pose of a vehicle based on a 3 dimensional skeleton, but does not teach the determination of the pose being upon a pitch, yaw, or roll value. The teachings of Vallepsi-Gonzalez accommodates for this by disclosing the act of determining the pose of a vehicle based on an acquired pitch value. Therefore, for clarification purposes the examiner is modifying the processor of Barnes in order to account for the pose determination of a vehicle based on a 3d skeleton/outline. One of ordinary skill in the art would have been motivated to make this combination in order to accurately and precisely detect and characterize objects of interest with respect to a vehicle. (Vallepsi-Gonzalez, paragraph 0003). Accordingly, the combination of Barnes and Vallepsi-Gonzalez discloses the invention of claim 1.
vehicle in the three-dimensional space. (Barnes; paragraphs 0088-0089; discloses the pose and identification of the vehicle of interest in 3D space being made from 3 values through their formula disclosed)
	Regarding claim 4, the combination of Barnes and Vallepsi-Gonzalez discloses: The method recited in claim 1, Barnes, Fig 8; discloses the 3 dimensional frame including the door and the windshield of the vehicle)
Regarding claim 6, the combination of Barnes and Vallepsi-Gonzalez discloses: The method recited in claim 1, wherein the one or more images includes a plurality of images, each of the images being captured from a different viewpoint, Application No.: 16/518,5702wherein the pose of the object vehicle includes a respective object viewpoint pose for each of the plurality of images. (Barnes, Fig 7 paragraph 0085, and 0089; discloses the use of a camera (700) that takes images of a vehicle (704) at varying heights (702) in order to receive the pose estimation of the vehicle from the images acquired)
Regarding claim 10, the combination of Barnes and Vallepsi-Gonzalez discloses the method recited in claim 1 the method further comprising: determining an object type based on the visual representation. (Barnes; Fig 8 and paragraph 0090; discloses the determination of any vehicle type based on the visual representation gathered by the camera)
Regarding claim 11 the combination of Barnes and Vallepsi-Gonzalez discloses the method recited in claim 1 the method further comprising: identifying a pre-determined 3D mesh Barnes, Fig 8 and paragraph 0053; discloses the determination of a three dimensional model of the object of interest, which is the vehicle) 
Regarding claim 12 the combination of Barnes and Vallepsi-Gonzalez discloses: The method recited in claim 10, wherein the respective second locations are determined at least in part based on positioning each fiducial point within the pre-determined 3D mesh. (Barnes, Fig 8, and paragraphs 0088-0089; discloses the 3d mesh being used to determine the location of the vehicle and the 3 mesh being determined based on points of interest gathered initially)
	Regarding claim 13, Barnes discloses: A system configured to perform a method,  (Abstract; discloses both a method and apparatus for disclosing the invention of interest) the method comprising: identifying via a processor a plurality of fiducial points in a visual representation of an object a vehicle,  (Paragraph 0094, and fig 8 element 800; discloses the identification of a plurality of points within the visual representation of a vehicle) the visual representation including one or more two-dimensional (2D) images of the object vehicle captured by a visible light camera, each of the one or more 2D images being captured from a respective camera viewpoint, (Figure 16, elements 1602-1604 and paragraph 0146; discloses the acquisition of a set of images of the vehicle within a predetermined viewpoint within a parking facility) each fiducial point having a respective first location in one or more of the images, each fiducial point corresponding with a respective component of the object vehicle; (Paragraph 0094, and fig 8 element 800; discloses the points of interest gathered being given a respective location surrounding the edge of the vehicle) for each fiducial point, determining via a processor a respective second location in a three-dimensional (3D) space based on the respective location associated with the respective fiducial point; (Paragraph 0089; discloses the generation of a 3d model based on the location of the points of interest gathered ) determining a 3D skeleton of the object vehicle by connecting the respective second locations in the 3D space via a processor; (Fig 8 and paragraph 0089; discloses the determination of a 3 dimensional model based on the location of various point of interest gathered, comprising an outer edge frame outlining the captured vehicles of interest) determining via the processor a pose of the object vehicle based on the 3D skeleton (Paragraph 0089; discloses the determination of the orientation of a vehicle through the use of 3d edge detection software)
	However, Barnes does not explicitly disclose determining via the processor a pose of the object vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint and storing the pose on a storage device.
	In an analogous field of endeavor, Vallepsi-Gonzalez discloses determining via the processor a pose of the object vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint (para 69: “As yet another example, for one or more cameras 226, various processing techniques (e.g., range imaging techniques such as, for example, structure from motion, structured light, stereo triangulation, and/or other techniques) can be performed to identify the location (e.g., in three-dimensional space relative to the one or more cameras 226) of a number of points that correspond to objects that are depicted in imagery captured by the one or more cameras 226. Other sensor systems 228 can identify the location of points that correspond to objects as well”: With respect to the camera viewpoint because orientation/yaw rate are determined using camera data; para 31: “each cell in the grid of multiple cells can be generally rectangular… corresponding to a grid of generally square-shaped cells”: Fig. 5: 442; paras 41, 72: orientation and/or yaw rate) and storing the pose on a storage device. (Paragraph 0052 and 0063; discloses the storage of data and instructions conducted within the applications of the object detection device to be done within a multitude of potential storage devices) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barnes in order to include: determining via the processor a pose of the object vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint; and storing the pose on a storage device, as taught by Vallepsi-Gonzalez. The teachings of Barnes discloses the determination of a pose of a vehicle based on a 3 dimensional skeleton, but does not teach the determination of the pose being upon a pitch, yaw, or roll value. The teachings of Vallepsi-Gonzalez accommodates for this by disclosing the act of determining the pose of a vehicle based on an acquired pitch value. Therefore, for clarification purposes the examiner is modifying the processor of Barnes in order to account for the pose determination of a vehicle based on a 3d skeleton/outline. One of ordinary skill in the art would have been motivated to make this combination in order to accurately and precisely detect and characterize objects of interest with respect to a vehicle. (Vallepsi-Gonzalez, paragraph 0003). Accordingly, the combination of Barnes and Vallepsi-Gonzalez discloses the invention of claim 13.
	Regarding claim 19 the combination of Barnes and Vallepsi-Gonzalez discloses the system recited in claim 13 the method further comprising determining an object type based on the visual representation. (Barnes; Fig 8 and paragraph 0090; discloses the determination of any vehicle type based on the visual representation gathered by the camera) and identifying Barnes, Fig 8 and paragraph 0053; discloses the determination of a three dimensional model of the object of interest, which is the vehicle)
Regarding claim 20 Barnes discloses: One or more non-transitory computer readable media having instructions stored thereon for performing a method (Paragraph 0038; discloses a storage device for storing instructions for the orientation determination apparatus & method), the method comprising identifying via a processor a plurality of fiducial points in a visual representation of an object a vehicle,  (Paragraph 0094, and fig 8 element 800; discloses the identification of a plurality of points within the visual representation of a vehicle) the visual representation including one or more two-dimensional (2D) images of the object vehicle captured by a visible light camera, each of the one or more 2D images being captured from a respective camera viewpoint, (Figure 16, elements 1602-1604 and paragraph 0146; discloses the acquisition of a set of images of the vehicle within a predetermined viewpoint within a parking facility) each fiducial point having a respective first location in one or more of the images, each fiducial point corresponding with a respective component of the object vehicle; (Paragraph 0094, and fig 8 element 800; discloses the points of interest gathered being given a respective location surrounding the edge of the vehicle) for each fiducial point, determining via a processor a respective second location in a three-dimensional (3D) space based on the respective location associated with the respective fiducial point; (Paragraph 0089; discloses the generation of a 3d model based on the location of the points of interest gathered ) determining a 3D skeleton of the object vehicle by connecting the respective second locations in the 3D space via a processor; (Fig 8 and paragraph 0089; discloses the determination of a 3 dimensional model based on the location of various point of interest gathered, comprising an outer edge frame outlining the captured vehicles of interest) determining via the processor a pose of the object vehicle based on the 3D skeleton (Paragraph 0089; discloses the determination of the orientation of a vehicle through the use of 3d edge detection software)
However, Barnes does not explicitly disclose determining via the processor a pose of the object vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint and storing the pose on a storage device.
In an analogous field of endeavor, Vallepsi-Gonzalez discloses determining via the processor a pose of the object vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint (para 69: “As yet another example, for one or more cameras 226, various processing techniques (e.g., range imaging techniques such as, for example, structure from motion, structured light, stereo triangulation, and/or other techniques) can be performed to identify the location (e.g., in three-dimensional space relative to the one or more cameras 226) of a number of points that correspond to objects that are depicted in imagery captured by the one or more cameras 226. Other sensor systems 228 can identify the location of points that correspond to objects as well”: With respect to the camera viewpoint because orientation/yaw rate are determined using camera data; para 31: “each cell in the grid of multiple cells can be generally rectangular… corresponding to a grid of generally square-shaped cells”: Fig. 5: 442; paras 41, 72: orientation and/or yaw rate) and storing the pose on a storage device. (Paragraph 0052 and 0063; discloses the storage of data and instructions conducted within the applications of the object detection device to be done within a multitude of potential storage devices) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barnes in order to include: determining via the processor a pose of the object vehicle based on the 3D skeleton with respect to the camera viewpoint, wherein the pose includes a roll value, a pitch value, or a yaw value for the vehicle with respect to the respective viewpoint; and storing the pose on a storage device, as taught by Vallepsi-Gonzalez. The teachings of Barnes discloses the determination of a pose of a vehicle based on a 3 dimensional skeleton, but does not teach the determination of the pose being upon a pitch, yaw, or roll value. The teachings of Vallepsi-Gonzalez accommodates for this by disclosing the act of determining the pose of a vehicle based on an acquired pitch value. Therefore, for clarification purposes the examiner is modifying the processor of Barnes in order to account for the pose determination of a vehicle based on a 3d skeleton/outline. One of ordinary skill in the art would have been motivated to make this combination in order to accurately and precisely detect and characterize objects of interest with respect to a vehicle. (Vallepsi-Gonzalez, paragraph 0003). Accordingly, the combination of Barnes and Vallepsi-Gonzalez discloses the invention of claim 20.
Claims 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20080101656) in view of Vallepsi-Gonzalez (US 20180349746) in further view of Graumann (US 20150317527).
Regarding claim 5, the combination of Barnes and Vallepsi-Gonzalez discloses the method recited in claim 4, but does not explicitly disclose wherein the fiducial points include a headlight portion, a rear-view mirror portion, and a wheel portion. 
(Paragraph 0018, lines 4-8), a rear-view mirror portion, (Paragraph 23, lines 10-13; the rear view mirror is classified as fiducial since it is placed in view of the imaging modality of interest within the disclosed invention and a wheel portion. (Fig. 1B and paragraph 0005)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Vallepsi-Gonzalez such that: “wherein the fiducial points include a headlight portion, a 25rear-view mirror portion, and a wheel portion.”, as taught by Grauman. For clarification purposes the examiner is modifying the disclosed fiducial points of Barnes in order to include a headlight portion, a rear view mirror portion, and a wheel portion. One of ordinary skill in the art would have been motivated to make this combination in order to “determine, based at least in part on the comparison, spatial information associated with the object or an occupant of the vehicle” (Grauman, Abstract). Accordingly, the combination of Barnes, Vallepsi-Gonzalez and Grauman discloses the invention of claim 5.
Regarding claim 15 the combination of Barnes and Vallepsi-Gonzalez discloses the system recited in claim 13, wherein the 3d skeleton includes a door and a windshield (Barnes, Fig 8; discloses the 3 dimensional frame including the door and the windshield of the vehicle) but does not explicitly disclose wherein the fiducial points include a headlight portion a rear-view mirror portion and a wheel portion.
In an analogous field of endeavor, Graumann discloses wherein the fiducial points include a headlight portion (Paragraph 0018, lines 4-8), a rear-view mirror portion, (Paragraph 23, lines 10-13; the rear view mirror is classified as fiducial since it is placed in view of the imaging modality of interest within the disclosed invention and a wheel portion. (Fig. 1B and paragraph 0005)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Vallepsi-Gonzalez such that: “wherein the fiducial points include a headlight portion, a 25rear-view mirror portion, and a wheel portion.”, as taught by Grauman. For clarification purposes the examiner is modifying the discloses fiducial points of Barnes in order to include a headlight portion, a rear view mirror portion, and a wheel portion. One of ordinary skill in the art would have been motivated to make this combination in order to “determine, based at least in part on the comparison, spatial information associated with the object or an occupant of the vehicle” (Grauman, Abstract). Accordingly, the combination of Barnes, Vallepsi-Gonzalez and Grauman discloses the invention of claim 15. 
Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20080101656) in view of Vallepsi-Gonzalez (US 20180349746) in further view of Fonseka (WO2017115149A1).
Regarding claim 7 the combination of Barnes and Vallepsi-Gonzalez discloses the method recited in claim 6, but does not explicitly disclose wherein the visual representation is a multi-view capture constructed based on inertial measurement unit (IMU) data and navigable in three dimensions.
In an analogous field of endeavor, Fonseka discloses wherein the visual representation is a multi-view capture constructed based on inertial measurement unit (IMU) data and navigable in three dimensions. (Fig.2, act 1210, and page 10, paragraph 4 “At act 1210”; discloses the use of IMU data in a multi-view visual representation navigable in 3d)
“wherein the visual representation is a multi-view capture constructed based on inertial measurement unit (IMU) data and navigable in three dimensions.”, as taught by Fonseka. For clarification purposes the examiner is modifying the visual representation so that it is based on IMU data navigable in three dimensions. One of ordinary skill in the art would have been motivated to make this combination in order “to capture image frames from different perspectives.” (Fonseka, Page 5, lines 2-3). Accordingly, the combination of Barnes, Vallepsi-Gonzalez and Fonseka discloses the invention of claim 7.
Regarding claim 16, the combination of Barnes and Vallepsi-Gonzalez discloses The system recited in claim 13, wherein the one or more images includes a plurality of images, each of the images being captured from a different viewpoint, wherein the pose of the object vehicle includes a respective viewpoint pose for each of the plurality of images, (Barnes, Fig 7 paragraph 0085, and 0089; discloses the use of a camera (700) that takes images of a vehicle (704) at varying heights (702) in order to receive the pose estimation of the vehicle from the images acquired) but does not explicitly disclose wherein the visual representation is a multi-view capture constructed based on inertial measurement unit (IMU) data and navigable in three dimensions.
In an analogous field of endeavor, Fonseka discloses wherein the visual representation is a multi-view capture constructed based on inertial measurement unit (IMU) data and navigable in three dimensions. (Fig.2, act 1210, and page 10, paragraph 4 “At act 1210”; discloses the use of IMU data in a multi-view visual representation navigable in 3d)
“wherein the visual representation is a multi-view capture constructed based on inertial measurement unit (IMU) data and navigable in three dimensions.”, as taught by Fonseka. For clarification purposes the examiner is modifying the visual representation so that it is based on IMU data navigable in three dimensions. One of ordinary skill in the art would have been motivated to make this combination in order “to capture image frames from different perspectives.” (Fonseka, Page 5, lines 2-3). Accordingly, the combination of Barnes, Vallepsi-Gonzalez and Fonseka discloses the invention of claim 16.
Claim 2, 8-9, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20080101656) in view of Vallepsi-Gonzalez (US 20180349746) in further view of Chen (US 20190317519).
Regarding claim 2, the combination of Barnes and Vallepsi-Gonzalez discloses the method recited in claim 1, but does not explicitly disclose wherein the pose includes a roll value, a pitch value, and a yaw value for the vehicle. 
In an analogous field of endeavor Chen discloses wherein the pose includes a roll value, a pitch value, and a yaw value for the vehicle (Paragraph 0048; discloses the determination of pitch yaw and roll values in accordance with the detected orientation of the vehicle being analyzed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Vallepsi-Gonzalez in order to include wherein the pose includes a roll value, a pitch value, and a yaw value for the vehicle, as taught by Chen. For clarification purposes the examiner is modifying the 
Regarding claim 8, the combination of Barnes and Vallepsi-Gonzalez discloses the method recited in claim 1 but does not explicitly disclose wherein identifying the plurality of fiducial points comprises applying a neural network to the one or more images of the object vehicle.
In an analogous field of endeavor, Chen discloses wherein identifying the plurality of fiducial points comprises applying a neural network to the one or more images of the object vehicle. (Paragraph 0048; discloses the application of a neural network on the images of the vehicle acquired)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Vallepsi-Gonzalez in order to include wherein identifying the plurality of fiducial points comprises applying a neural network to the one or more images of the object vehicle. For clarification purposes the examiner is modifying the pose determination process of the combination of Barnes and Vallepsi-Gonzalez in order to include the use of a neural network as disclosed by Chen. One of ordinary skill in the art would have been motivated to make this combination in order to transform two-dimensional (2D) bounding boxes of objects into three-dimensional (3D) positions (Chen, paragraph 1). 
Regarding claim 9, the combination of Barnes and Vallepsi-Gonzalez discloses the method recited in claim 1 but does not explicitly disclose wherein the fiducial points are identified at least in part via a neural network trained to segment objects into components and to classify object components.
In an analogous field of endeavor, Chen discloses: wherein the fiducial points are identified at least in part via a neural network trained to segment objects into components and to classify object components. (Paragraph 0048; discloses the use of neural networks to identify and classify points of interest regarding a vehicle) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Vallepsi-Gonzalez in order to include wherein the fiducial points are identified at least in part via a neural network trained to segment objects into components and to classify object components, as taught by Chen. For clarification purposes the examiner is modifying the identification process of the fiducial points as taught by the combination of Barnes and Vallepsi-Gonzalez to include the use of neural networks. One of ordinary skill in the art would have been motivated to make this combination in order to transform two-dimensional (2D) bounding boxes of objects into three-dimensional (3D) positions (Chen, paragraph 1). Accordingly the combination of Barnes, Vallepsi-Gonzalez, and Chen discloses the invention of claim 9.



In an analogous field of endeavor Chen discloses wherein the pose includes a roll value, a pitch value, and a yaw value for the vehicle (Paragraph 0048; discloses the determination of pitch yaw and roll values in accordance with the detected orientation of the vehicle being analyzed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Vallepsi-Gonzalez in order to include wherein the pose includes a roll value, a pitch value, and a yaw value for the vehicle, as taught by Chen. For clarification purposes the examiner is modifying the determination of the pose of the vehicle as disclosed by the combination of Barnes and Vallepsi-Gonzalez with the pose determination method of Chen so that the pitch yaw and roll values are determined within the process. One of ordinary skill in the art would have been motivated to make this combination in order to transform two-dimensional (2D) bounding boxes of objects into three-dimensional (3D) positions (Chen, paragraph 1). Accordingly the combination of Barnes, Vallepsi-Gonzalez, and Chen discloses the invention of claim 14.
Regarding claim 17, the combination of Barnes and Vallepsi-Gonzalez discloses the system recited in claim 13 but does not explicitly disclose wherein the 3D skeleton is determined at least in part by applying a neural network trained to predict 3D coordinates of visible portions of objects represented in two-dimensional (2D) images.
In an analogous field of endeavor, Chen discloses wherein the 3D skeleton is determined at least in part by applying a neural network trained to predict 3D coordinates of visible portions Paragraph 0048; discloses the use of neural networks in conjunction with the acquisition of a 3d bounding box)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Vallepsi-Gonzalez in order to include wherein the 3D skeleton is determined at least in part by applying a neural network trained to predict 3D coordinates of visible portions of objects represented in two-dimensional (2D) images, as taught by Chen. For clarification purposes the examiner is modifying the identification process of the 3d skeleton as taught by the combination of Barnes and Vallepsi-Gonzalez to include the use of neural networks. One of ordinary skill in the art would have been motivated to make this combination in order to transform two-dimensional (2D) bounding boxes of objects into three-dimensional (3D) positions (Chen, paragraph 1). Accordingly the combination of Barnes, Vallepsi-Gonzalez, and Chen discloses the invention of claim 17.
Regarding claim 18, the combination of Barnes and Vallepsi-Gonzalez discloses the system recited in claim 13 but does not explicitly disclose wherein the fiducial points are identified at least in part via a neural network trained to segment objects into components and to classify object components.
In an analogous field of endeavor Chen discloses wherein the fiducial points are identified at least in part via a neural network trained to segment objects into components and to classify object components. (Paragraph 0048; discloses the application of a neural network for classification and analysis on the images of the vehicle acquired)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barnes and Vallepsi-Gonzalez in .



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662